Atkinson, Justice.
Under the petition as amended, the suit is an action at law for recovery of money as damages as for a breach of contract, without any allegation atad prayer for equitable relief. The case is one in which, under the constitution, the Supreme Court has not jurisdiction of the bill of exceptions; and therefore it is

Transferred to Court of Appeals.


All the Justices concur.

J. A. McFarland, Bryan, Middlebroolcs \& Garter, Bonneau Ansley, and Garitón McGamy, for plaintiff in error.
Mitchell & Mitchell, contra.